John D.Killian, 3d, Deputy Attorney General, and Anne X. Alpern, Attorney General,
You request to be advised whether the State Council of Education has authority to use the income of the State School Fund- for the purpose of making outright grants to school districts facing emergency conditions without deducting the amount of such grants from any State appropriations that may be due said districts.
The State School Fund is maintained under the authority of article XXVI of the Public School Code of March 1€, 1949, P. L. 30, secs. 2601 to 2607, as amended, 24 PS §§26-2601 to 26-2607. All escheated estates in the Commonwealth and all other property or money which in any way accrue, whether by devise, gift or otherwise, constitute the State School Fund. The fund is controlled and managed by the State Council of Education which invests the principal thereof. Only the income derived from the fund may be expended by the State Council of Education.
The purposes for which the income of the fund may be used are provided in section 2604, 24 PS §26-2604, as follows:
“The State Council of Education is hereby authorized to use so much of the interest, rentals, and other income of the school fund as it deems wise towards equalizing the educational advantages of the different parts of this Commonwealth; to make advancements to school districts temporarily in need and to deduct said advancements from any appropriation that may be due said districts, upon such terms as the districts and the State Council of Education shall agree; and also to use such part of the same as it deems wise to *278further and promote education in the conservation of natural resources, and education in forestry, agricultural and other industrial pursuits, in the public schools of this Commonwealth. . . .”
Analysis of section 2604 indicates three distinct uses of the income of the State School Fund: (1) Equalizing educational advantages; (2) making advancements to school districts temporarily in need; and (3) furthering and promoting education in conservation, forestry, agricultural and other industrial pursuits.
. We are .of the opinion that school districts facing emergency conditions are “school districts temporarily in need” within section 2604. For purposes of illustration, emergency conditions are created when a school’s boiler is condemned, a school building roof blows off, urgent fire hazards must be corrected or emergency repairs must otherwise be made to the school building and the school district is unable to provide the necessary funds from current resources or by loans within its legal borrowing power. Grants of money, therefore, by the State Council of Education from the State School Fund made for the purpose of helping school districts meet emergency conditions must be made as advancements and thereafter deducted from any appropriations that may be due the recipient school district. When the deductions are made, of course, the State School Fund will be credited with the amount advanced.
This opinion, however, should not be construed to mean that the State Council of Education may not expend income of the State School Fund in the form of outright grants to school districts for the purpose of “equalizing educational advantages.” On the contrary the power .of the State Council of Education to make outright grants for such purpose is not affected by the instant ruling, except to the extent that this *279opinion holds that grants for the purpose of meeting emergency conditions normally do not serve to “equalize educational advantages” and thus fall within the second purpose of section 2604 which requires that such grants be made in the form of advancements which are to be deducted from future appropriations. We will consider exceptional situations as they arise.
It is, therefore, our opinion and you are accordingly advised that grants of money may not be made by the State Council of Education from the State School Fund for the purpose of helping school districts meet emergency conditions except as advancements which must thereafter be deducted from any appropriations that may be due such districts.